DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2. Applicant's election with traverse of Species B in Species Group I and Species A in Species Group II in the reply filed on 15 December 2020 is acknowledged.  The traversal is on the ground(s) that the genus provides sufficiently few species that would not impose a serious burden on the Examiner. After further search and consideration of the elected species, it was found that the search and examination of the additional species is not a serious burden and the election of species requirements set forth in the 6 November 2020 Office action are hereby withdrawn. 

Claim Status
3. Claims 1-6 are cancelled.
Claims 7-26 are newly added.
Claims 7-26 are currently pending and under examination herein.
Claims 7-26 are rejected.

Priority
4. The instant application claims the benefit of priority as a continuation of U.S. Application No. 13/364,809 filed 2 February 2021, which claims the benefit of priority as a continuation of U.S. Provisional Application No. 13/191,366 filed 26 July 2011, which claims the benefit of priority as a continuation in part of U.S. Application No. 12/958,352 filed 1 December 2010, which claims the benefit of priority to U.S. Provisional Application No. 61/407,017 filed 26 
It is noted that claims 14 and 26 recite limitations for calculating a normalized chromosome value (NCV), wherein said NCV relates said chromosome dose to the mean of the corresponding chromosome dose in a set of qualified sample4s as:             
                
                    
                        N
                        C
                        V
                    
                    
                        i
                        j
                    
                
                =
                
                    
                        
                            
                                x
                            
                            
                                i
                                j
                            
                        
                        -
                        
                            
                                
                                    
                                        μ
                                    
                                    ^
                                
                            
                            
                                j
                            
                        
                    
                    
                        
                            
                                
                                    
                                        σ
                                    
                                    ^
                                
                            
                            
                                j
                            
                        
                    
                
            
         where             
                
                    
                        
                            
                                μ
                            
                            ^
                        
                    
                    
                        j
                    
                
            
         and             
                
                    
                        
                            
                                σ
                            
                            ^
                        
                    
                    
                        j
                    
                
            
         are the estimated mean and standard deviation, respectively, for the j-th chromosome dose in a set of qualified samples, and xij is the observed j-th chromosome dose for test sample i. These limitations are not supported by the disclosures of U.S. Application No. 12/958,352 and U.S. Provisional Application No. 61/407,017. Therefore, claims 14 and 26 are not granted the claim to the benefit of priority to these applications. As such, the effective filing date of claims 14 and 26 is 26 July 2011.

Information Disclosure Statement
5. The Information Disclosure Statement filed on 2 October 2017 is in compliance with the provisions of 37 CFR 1.97 and has been considered in part. References that were not considered are lined through on the attached list of references cited. Multiple foreign patent literature and non-patent literature documents were not considered because a legible copy of the reference was not provided in either the instant application or the prior filed U.S. Applications that the instant application claims priority to. A signed copy of list of references cited from the/each IDS is included with this Office Action.

Drawings
6. Figures 2A-11E are executed in color. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
7. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at pg. 21, line 12; pg. 67, line 31; pg. 68, lines 11-12; pg. 79, line 21; and pg. 81, line 15. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
35 USC 112 (pre-AIA ), first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8. Claims 17 and 19 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 17 recites “wherein said sequencing is sequencing-by-ligation”. Claim 19 recites “wherein said sequencing is single molecule sequencing”. However, claim 7, from which claims 17 and 19 depend, recite that the method using massively parallel sequencing includes steps of extraction, purification, library preparation and cluster amplification. Performing cluster amplification before massively parallel sequencing is a step that is particular to sequencing-by-synthesis with reversible dye terminators. Therefore, the limitations for claims 17 and 19 are not enabled as one of ordinary skill in the art at the time of the invention would not be able to perform sequencing-by-ligation or single molecule sequencing using cluster amplified cell-free nucleic acids, as demonstrated by the consideration of the eight factors of enablement below.
In re Wands (8 USPQ2d 1400 (CAFC 1988)) considered the issue of enablement in molecular biology. The following eight factors were to be taken into account: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims. In considering these factors for the instant claims:
a) In order to practice the claimed invention, one of skill in the art must be able to perform sequencing-by-ligation or single molecule sequencing using cluster amplified cell-free nucleic acids. For the reasons below, there would be an unpredictable amount of experimentation required to practice the claimed invention.
b) and c) The specification states on pg. 29, lines 18-26 and pg. 97, lines 15-20 that cluster amplification is performed as part of the massively parallel sequencing process that includes sequencing-by-synthesis with reversible dye terminators. However, the specific 
d) The nature of the invention is drawn to determining the presence of complete fetal chromosomal aneuploidy for chromosome 21 based on the analysis of sequencing data obtained from massively parallel sequencing, including extraction, purification, library preparation and cluster amplification steps. 
e) The prior art discloses that both that the cluster amplification is performed solely with sequencing-by-synthesis with reversible dye terminators. Metzker (Nature Reviews Genetics January 2010, vol. 11, pgs. 31-46; IDS document) cites a review of next-generation sequencing technologies and discloses that next-generation sequencing technologies are distinguished by the unique combination of specific protocols (pg. 32, col. 1, para. 2). Metzker further discloses that template preparation for sequencing technologies occurs as one of emulsion PCR, solid-phase amplification/cluster amplification and single molecule templates (pg. 32, col. 1, para. 3 to pg. 33, col. 1, para. 1; Fig. 1). Furthermore, Metzker discloses that available technologies only utilize cluster amplification with sequencing with reversible dye terminators and do not disclose utilizing cluster amplification with single molecule or sequencing-by-ligation methods (Table 1).  
f) The relative skill of those in massively parallel sequencing methods is high.
g) The prior art discloses that the cluster amplification is performed solely with sequencing-by-synthesis with reversible dye terminators. Metzker (Nature Reviews Genetics January 2010, vol. 11, pgs. 31-46; IDS document) cites a review of next-generation sequencing technologies and discloses that next-generation sequencing technologies are distinguished by the unique combination of specific protocols (pg. 32, col. 1, para. 2). Metzker further discloses that template preparation for sequencing technologies occurs as one of emulsion PCR, solid-phase amplification/cluster amplification and single molecule templates (pg. 32, col. 1, para. 3 to pg. 33, col. 1, para. 1; Fig. 1). Furthermore, Metzker discloses that available technologies only utilize cluster amplification with sequencing with reversible dye terminators and do not disclose 
h) The claims encompass performing massively parallel sequencing on cluster amplified samples using sequencing-by-ligation or single molecule sequencing.

35 USC 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 7-26 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 20, and those claims dependent therefrom, recite “identifying a normalizing sequence for chromosome 21, said normalizing sequence having been systematically determined to minimize the variation of the chromosome doses within and between sequencing runs”. It is unclear if this limitation is intended to require that the identification step comprises carrying out of the step of systematically determining which sequence minimizes the variation of the chromosome doses within and between sequencing runs or if this limitation merely requires identify a sequence from data that was previously analyzed outside using steps performed outside the scope of the claimed invention. For examination purposes, it is interpreted that identifying the normalizing sequence merely equates a sequence from data that was previously analyzed but does not require the steps of systematically determining which sequence minimizes the variation of the chromosome doses with and between sequencing runs to be 
Claims 10-12 and 23-25 recite the limitation “for each of said chromosomes of interest”. There is a lack of antecedent basis for this term in the claims because claims 7 and 20, from which claims 10-11 and 23-24 depend, respectively, do not recite any limitations for a chromosome of interest or more than one chromosome of interest. For examination purposes, it is interpreted that the limitation “for each of said chromosomes of interest” in claims 10-11 and 23-24 refers to chromosome 21 recited in claim 7 and 20.
Claims 12 and 25 recite “wherein each said normalizing sequence for each of said chromosome of interest is determined by a method comprising systematically calculating chromosome doses for each of said chromosome of interest in a set of qualified samples”. It is unclear if this limitation is intended to recite further steps on the identifying a normalizing sequence step in claims 7 and 20, from which claims 12 and 25 depend, that require performing the steps of systematically calculating chromosome doses within the metes and bounds of the claim, or if it limits a method that is the source of the data identified in claims 7 and 20 but does not require carrying out the systematic calculation steps within the metes and bounds of the claimed method. For examination purposes, it is interpreted that it limits a method that is the source of the data identified in claims 7 and 20 but does not require carrying out the systematic calculation steps within the metes and bounds of the claimed method.
Claim 18 recites “wherein said library preparation comprises an amplification”. Metzker (Nature Reviews Genetics January 2010, vol. 11, pgs. 31-46; IDS document) cites a review of next-generation sequencing technologies and library preparation strategies for such technologies. Metzker discloses that solid-phase amplification, as known as cluster amplification, is part of the template/library preparation steps (pg. 32, col. 1, para. 4 to col. 2, 

35 USC 112 (pre-AIA ), second paragraph
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10. Claims 10, 15, 18, and 23 are rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 recites “wherein step (e) comprises calculating a single chromosome dose for each of said chromosomes of interest as the ratio of the number of sequence tags identified for each of said chromosomes of interest and the number of sequence tags identified for said normalizing sequence for each of said chromosomes of interest”. Claim 23 recites “wherein step (f) comprises calculating a single chromosome dose for each of said chromosomes of interest as the ratio of the number of sequence tags identified for each of said chromosomes of interest and the number of sequence tags identified for said normalizing sequence for each of said chromosomes of interest”. However, the instant specification only discloses that the chromosome dose is calculated as a ratio and does not provide any other alternative methods for calculating a chromosome dose (see pg. 34, line 28 to pg. 36, line 6). As such, the only description for calculating a chromosome dose is calculating a ratio between chromosome 21 and the at least one normalizing chromosome. Therefore, Claims 10 and 23 do not recite any 
Claim 15 recites “wherein said sequencing is next generation sequencing”. However, claim 7, from which claim 15 depends, recites the sequencing performed is massively parallel sequencing. Voelkerding et al. (Clinical Chemistry 2009, vol. 55, no. 4, pgs. 641-658; IDS Document) discloses that all next-generation sequencing platform share a common technological features of massively parallel sequencing (pg. 641, col. 2, para. 2). Therefore, next generation sequencing is a term with equivalent meaning to massively parallel sequencing. As such, claim 15 does not recite any further limitations on the claimed subject matter of claim 7. 
Claim 18 recites “wherein said library preparation comprises an amplification”. As discussed above regarding the 35 U.S.C. 112, second paragraph, interpretation of this limitation, the amplification in the library preparation includes cluster amplification. However, claim 7, from which claim 18 depends, already recites that the method includes cluster amplification. Therefore, claim 18 does not recite any further limitations from those already recited in independent claim 7.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
11. Claims 7-10, 12-16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lo et al. (US 2010/0112590 A1; IDS Document) as evidenced by Voelkerding et al. (Clin Chem 2009, vol. 55, no. 4, pgs. 641-658; IDS Document).
With respect to claims 7, 10, 12, 15 and 18, Lo et al. discloses a method for determining whether a nucleic acid imbalance exists in a biological sample from a pregnant female (para. [0031]). Lo et al. discloses that the nucleic acid imbalance includes a trisomy of chromosome (paras. [0080], [0122]-[0123], and [0178]; claims 1 and 19). Lo et al. discloses that the method includes sequencing at least a portion of fetal and maternal nucleic acids of a maternal plasma sample that includes cell-free fetal and maternal nucleic acids to obtain nucleic acid information (paras. [0005], [0063], [0065]-[0068]; Fig. 1A; claims 1 and 18). Lo et al. discloses that the sequencing is massively parallel sequencing that includes the steps of extraction, purification, library preparation and cluster amplification (paras. [0066]-[0067], [0081], and [0120]-[0121]). As 
Regarding claim 8, Lo et al. discloses that the second chromosome is a single other chromosome (para. [0070]).
Concerning claim 9, Lo et al. discloses that the second chromosome is all other chromosomes besides the one being tested (para. [0070]).
Pertaining to claim 13, Lo et al. discloses determining the presence of trisomy 21 in 4 pregnant women using the method (paras. [0120]-[0139]).

With respect to claim 16, Lo et al. discloses performing massively parallel sequencing on the Illumina genome analyzer platform (para. [0067]). This platform performs sequencing-by-synthesis with reversible dye terminators, as evidenced by Voelkerding et al. Voelkerding et al. discloses that the Illumina Genome Analyzer performs sequencing by synthesis with the reversible dye terminator sequencing method (pg. 642, col. 2, para. 2 to pg. 645, col. 2, para. 1; Fig. 2; Table 1).
Lo et al. is silent to an explicit recitation of said normalizing sequence having been systematically determined to minimize the variation of the chromosome doses within and between sequencing runs in claim 7 and herein each said normalizing sequence for each of said chromosome of interest is determined by a method comprising systematically calculating multiple chromosome doses for each of said chromosome of interest in a set of qualified samples in claim 12. However, this limitation would have been obvious to one of ordinary skill in the art at the time of the invention in view of the teachings of Lo et al. Specifically, Lo et al. discloses that the second chromosome can be one or more of the other chromosomes than the one being tested. Therefore, there was a need in the art to identify the appropriate one or more second chromosomes to utilize in the calculation of the ratio in Lo et al. Furthermore, there are a finite number of other chromosomes that can be tested to determine which yields the most accurate classification of a chromosomal aneuploidy. Therefore, one of ordinary skill in the art would have been motivated to test the finite number of predictable potential solutions to identify which ratio yields the most accurate classification of the fetal aneuploidy of interest. Furthermore, there is a reasonable expectation of success of identifying the at least one or more normalizing chromosomes as there are a finite number of solutions to test and at least one is able to differentiate accurately between trisomy and euploid chromosomes as evidenced by the prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12. Claim 7-10, 12 and 14-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-5, 7, 9-11, 14-17, 24-25, 29-35 of U.S. Patent No. 9,260,745 B2 (IDS Document) in view of Illumina (Preparing Samples for Sequencing Genomic DNA, 2008, pgs. 1-18) and Metzker (Nature Reviews Genetics January 2010, vol. 11, pgs. 31-46; IDS document). 
The claims of the ‘745 patent are silent to the massively parallel sequencing method including steps of extraction, purification, library preparation and cluster amplification in claims 7 and 18. However, it would have been obvious to one of ordinary skill in the art to add these template preparation steps to the massively parallel sequencing of the claims of the ‘745 patent, as taught by Illumina. Specifically, Illumina discloses methods of template preparation that are necessary in order to carry out massively parallel sequencing for the Genome Analyzer system, including extraction, purification, library preparation and cluster amplification (pg. 4). Metzker discloses that the Illumina Genome analyzer utilizes cluster amplification in their library/template preparation (Table 1; pg. 32, col. 2, para. 2). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to carry out these steps to follow the procedure necessary for template preparation to perform massively parallel sequencing, as claimed in the ‘745 patent.

13. Claims 20-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,657,342 B2 in view of Lo et al. (US 2010/0112590 A1; IDS Document). 
The claims of the ‘342 patent do not recite performing the steps on a computer readable medium with computer readable logic or calculating a different between the chromosome dose and the threshold value in claim 20 and calculating a normalized chromosome value in claim 26.  It would have been obvious to one of ordinary skill in the art at the time of the invention to automate the data analysis to save time on the calculations. Furthermore, Lo et al. further discloses that the classification of a complete trisomy 21 can be determined by calculating a Z-score between the proportion of reads from chromosome 21 in the test sample and the mean and standard deviation of the proportion of reads from chromosome 21 in a set of euploid samples, and that a z-score of ±3 indicates a statistically significant difference in test case compared to the reference case (paras. [0137]-[0139]). It would have been obvious to calculate a z-score to classify the presence of an aneuploidy using the chromosome dose values in view of the teachings of Lo et al., which disclose that the use of a z-score with chromosome dose values allows the identification of a statistically significant probability of an accurate diagnosis. 

14. Claims 7-12 and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15/664,043 in view of Lo et al. Lo et al. (US 2010/0112590 A1; IDS Document).
The claims of the ‘043 application are silent to the steps of extraction, purification, library preparation and cluster amplification, the use of computer logic and calculating a different between the chromosome dose and the threshold value in claim 7 and calculating a normalized chromosome value in claim 14. It would have been obvious to one of ordinary skill in the art at the time of the invention to automate the data analysis to save time on the calculations. Furthermore, Lo et al. further discloses that the classification of a complete trisomy 21 can be  in view of the teachings of Lo et al., which disclose that the use of a z-score with chromosome dose values allows the identification of a statistically significant probability of an accurate diagnosis. Additionally, Lo et al. discloses that massively parallel sequencing includes the steps of extraction, purification, library preparation and cluster amplification (paras. [0066]-[0067], [0081], and [0120]-[0121]). Therefore, it would have been obvious to perform these steps as part of the massively parallel sequencing in the ‘043 application. 
This is a provisional nonstatutory double patenting rejection.

15. Claims 7-12 and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 15/601.951 in view of Lo et al. Lo et al. (US 2010/0112590 A1; IDS Document).
The claims of the ‘043 application are silent to the steps of extraction, purification, and cluster amplification, massively parallel sequencing, the use of computer logic and calculating a different between the chromosome dose and the threshold value in claim 7 and calculating a normalized chromosome value in claim 14. It would have been obvious to one of ordinary skill in the art at the time of the invention to automate the data analysis to save time on the calculations. Furthermore, Lo et al. further discloses that the classification of a complete trisomy 21 can be determined by calculating a Z-score between the proportion of reads from chromosome 21 in the test sample and the mean and standard deviation of the proportion of reads from chromosome 21 in a set of euploid samples, and that a z-score of ±3 indicates a  in view of the teachings of Lo et al., which disclose that the use of a z-score with chromosome dose values allows the identification of a statistically significant probability of an accurate diagnosis. Lo et al. further discloses that using massively parallel sequencing results in millions of reads that provide a better quantitative representation of the counts of particular sequences in a sample (paras. [0067]-[0068]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize massively parallel sequencing to provide a better quantitative representation of the counts of sequences for each chromosome. Additionally, Lo et al. discloses that massively parallel sequencing includes the steps of extraction, purification, library preparation and cluster amplification (paras. [0066]-[0067], [0081], and [0120]-[0121]). Therefore, it would have been obvious to perform these steps as part of the massively parallel sequencing in the ‘043 application. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
16. No claims are allowed.
It is noted that claims 7-26 were found to be patent eligible as they each recited a specific combination of additional elements that provides significantly more than the recited judicial exception itself. Specifically, claims 7-19 recites a combination of massively parallel sequencing of fetal and maternal cell-free DNA extracted from plasma of a human maternal test blood sample, including steps of extraction, purification, library preparation and cluster amplification that were not conventionally utilized at the time of the invention. Although they were used by some labs at the time, it was not clear in the art that these were in conventional use. Regarding claims 20-26, it was found that the additional element of step (a) was unconventional at the time of the invention.

E-mail Communications Authorization
17. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631